Citation Nr: 0528728	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling.

In September 2005, a hearing was held at the Regional Office 
before P. M. DiLorenzo, who is the Veterans Law Judge 
rendering the final determination on this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
nightmares, sleep disturbance, and social isolation, but not 
such symptoms as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory or impaired abstract thinking; 
his PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran's service records indicate that his awards 
include the Combat Infantryman Badge, and the Purple Heart, 
and that he served in Korea.

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2005).  In this case, the claims file does not 
show any treatment for psychiatric symptoms prior to the 
filing of his claim in January 2002.  A VA PTSD examination 
report, dated in September 1992, shows that the examiner 
determined that there was no psychiatric diagnosis.  A VA 
PTSD examination report, dated in March 1993, shows that the 
veteran was afforded an Axis I diagnosis of chronic PTSD.  
The Axis V diagnosis was a GAF score of 52.  An April 1995 VA 
PTSD examination report contains an Axis I diagnosis of major 
depressive disorder, mild, and "history of alcohol abuse 
(abstinent since 1992)" (a GAF score was not assigned).  

In April 1993, the RO granted service connection for PTSD.  
The veteran's PTSD was evaluated as 30 percent disabling.  In 
January 2002, the veteran filed a claim for an increased 
rating for PTSD.  In an August 2002 rating decision, the RO 
denied the claim.  The veteran has appealed.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2005).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.130, the veteran's PTSD is rated under 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
evaluation is in order where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging between 51 and 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The relevant medical evidence includes a VA PTSD examination 
report, dated in December 2004, which shows that the veteran 
reported that he had driven to the examination, and that he 
was working full-time at the Post Office.  He stated that he 
had the following symptoms: sleep disturbance (reported as 
six to seven hours of sleep per night), occasional nightmares 
with trauma reference, frequent thoughts of combat in Korea, 
he did little except go to work, church and the grocery 
store; he had no history of mental health treatment or use of 
psychoactive medications; he had not been promoted or 
otherwise progressed at his employment as a postal clerk; he 
drives to work and never misses work, he occasionally works 
overtime, although he isolates himself he has never been 
disciplined at work; he lives with his sister and nephew; 
once a week he goes to the grocery store and to church; he 
sleeps six hours per night although he may wake up two to 
three times to urinate; he has four to five nightmares about 
trauma per month; he thinks about Korea daily and is easily 
startled.  He stated that he had not received any psychiatric 
treatment since his July 2002 VA examination.  On 
examination, he was on time, cheerful, and "generally good" 
with cognitive status.  There was no indication of 
hallucinations, delusions, a formal thought disorder, flight 
of ideas, loosening of associations, obsessions or 
compulsions.  He was oriented to person, place and time with 
adequate memory and concentration for purposes of the 
interview.  Sleep disturbance was indicated as moderate.  The 
impression noted PTSD with sleep disturbance, and re-
experiencing symptoms in the form of nightmares and intrusive 
recall.  There was also general nervousness, avoidance 
jumpiness and easy startle ability.  He tended to socially 
isolate and had never been married.  The examiner stated that 
it did not appear that there had been any substantial change 
in the level of social and industrial impairment due to PTSD, 
and that, "With regard to the specific allegation that he is 
seriously impaired industrially, this does not appear 
plausible given his unblemished work record and long-running 
service at the Post Office."  The Axis I diagnosis was PTSD, 
moderate symptoms.  The Axis V diagnosis was a GAF score of 
58.  

A VA heart examination report, dated in February 2004, notes 
that the veteran was "connected for PTSD, but otherwise has 
no symptoms of depression, anxiety, or other mental 
conditions."  The relevant diagnosis noted PTSD.  

A VA mental disorders examination report, dated in July 2002, 
shows that the examiner is the same one who performed the 
December 2004 VA examination.  The report shows that the 
veteran stated that he had sleep problems (described as six 
hours of sleep per night), and that he isolated himself and 
had a loss of interest in activities.  On examination, speech 
was logical and related, with no indication of 
hallucinations, delusions, or formal thought disorder.  There 
were no obsessions or compulsions, and anxiety was not 
outwardly evident.  He was oriented to person, place and 
time, with good memory and concentration.  Sleep disturbance 
was characterized as mild to moderate.  The Axis I diagnosis 
was PTSD, moderate symptoms.  The Axis V diagnosis was a GAF 
score of 58.   

VA progress notes, dated between 2001 and 2004, show 
treatment for a number of disorders other than PTSD, with the 
exception of a May 2004 report which shows that the veteran 
reported that he was working full-time at the Postal Service 
with no plans to retire.  He complained of "severe 
relationships and the ability to get along with society."  
He agreed to further therapy.  The Axis I diagnosis was PTSD.  
The Axis IV diagnosis was a GAF score of 40.

The Board finds that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for a 30 percent rating.  In this regard, there 
is insufficient evidence of such symptoms as flattened 
affect; irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  The medical 
evidence shows that, overall, the veteran has received 
psychiatric treatment for PTSD symptomatology on one occasion 
(in May 2004).  He has not been prescribed medications for 
control of his PTSD symptoms.  The most recent VA examination 
report of record, dated in December 2004, shows that the 
veteran complained of symptoms that included sleep 
disturbance, irritability, nightmares, social isolation, and 
daily intrusive thoughts of combat.  He has worked at the 
Postal Service for about 40 years, continues to work full-
time to include some overtime.  On examination, he was fully 
oriented and there was no indication of hallucinations, 
delusions, a formal thought disorder, flight of ideas, 
loosening of associations, obsessions or compulsions.  He was 
oriented to person, place and time with adequate memory and 
concentration for purposes of the interview.  Sleep 
disturbance was indicated as moderate.  The examiner also 
characterized the veteran's PTSD as "moderate", and the Axis 
V diagnosis was a GAF score of 58, reflecting moderate 
symptomatology.  The Board further points out that the 
December 2004 VA examiner indicated that there had not been 
any substantial change in the level of social and industrial 
impairment due to PTSD since the previous examination in July 
2002, and that the July 2002 PTSD examination report also 
contained a GAF score of 58.  Although the Board has 
considered the GAF score of 40 in the May 2004 VA progress 
note, as the December 2004 VA examination report is the most 
recent report of record, it is considered the most probative 
evidence of the veteran's current condition.  Francisco.  In 
addition, the May 2004 note contains almost nothing in the 
way of supporting findings.  The Board further points out 
that, as previously noted, the findings in the December 2004 
VA PTSD examination report are consistent with the findings 
in the July 2002 PTSD VA examination report.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.




II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in June 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Form 21-4138) for all evidence that he 
desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has been afforded 
two VA examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


